Title: To Thomas Jefferson from Samuel Bull, 21 May 1808
From: Bull, Samuel
To: Jefferson, Thomas


                  
                     Honored Sir/
                     Minden May 21—1808
                  
                  I have undertaken in the last moments of distress to apply to you for friendship. the present unhappy times have overtaken me with a debt of 200 Dollars which my property lately estimated at 500 Dollars which must be Sold at vandue will fetch not more than half the debt the consequence after the Sale is what I most fear to be taken from my family and with me what they have to depend on for Subsistance is too Serious a Subject for me to dwell upon I am not insensible of the disadvantage that this application is attended with you may Supos that it is the Scheme of Some Chimericle person in hopes to obtain money or the Simple application of a fool but if you have confidence enough in mankind to beleive there is a heart of integrety left I asure you that I have told you nothing but truth
                  if you please to entrust me with the above mentioned Sum I will if I live with gratitude in two years time Lay the money intrest at your feet if you will do it at all I wish you to Send it by mail as Soon as your convenience may Suit for by 10th June I must pay the money you of course wish to know something of the person who has made So Singular a request I am a mechanic about 25 years of age what propperty I have got I have obtained by my industry I have a wife & two children for whom I feel on the present occation the debt is due for Stock which I have on hand through the scarcity of money—I know that applications from persons of my propperty to persons of your Standing in Society are generaly treated with neglect but I Shall continue to hope till receive an answer or find myself neglected and I as in will ever pray for your peace health & prosperity your Obedient Servent
                  
                     Samuel Bull
                     
                  
                  
                     P.S. I live in Town of minden Conty Montgomery State of new york
                  
                  
                     S. B.
                  
               